Citation Nr: 1545523	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously considered this issue in April and October 2014, and in March 2015, at which time it remanded for additional development in the form of an addendum opinion.

In September 2013, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

The claims file is now entirely in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's current back disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Arthritis is an enumerated chronic disease.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A May 2008 fee basis examination shows a diagnosis of lumbar retrolisthesis.  A July 2008 VA examination shows a normal lumbosacral spine, with minimal scoliosis.  A May 2014 VA examination shows a diagnosis of degenerative disc disease with moderate stenosis of the lumbar spine.  Thus, current disability is established.

Service treatment records (STRs) reflect that, in January 1993, the Veteran was seen for complaints of upper back pain.  He reported upper and middle right side of back pain; he denied any trauma to the back.  The assessment was rhomboid muscle strain.  In June 1993, the Veteran was treated for complaints of neck pain after being involved in a motor vehicle accident; the assessment was cervical strain.  On the occasion of the separation examination in October 1993, the Veteran reported a history of recurrent back pain; it was noted that he had occasional mechanical low back pain.  

During the September 2013 Board hearing, the Veteran testified that he has had back symptoms since service.  In this regard, he indicated that, following discharge from service, he went back home, focused on building his life, and buried the pain.  The pain, however, worsened over the years.  He self-treated his pain with heating pads and Tylenol.  He first sought treatment for his back around 2005-2006.

VA treatment from January 2005 shows that the Veteran complained of pain to the right groin area after being involved in a motorcycle accident.  VA treatment from October 2005 shows complaints of chronic back/neck pains, moderately severe, intermittent.  The Veteran reported that he had been involved in an additional motor vehicle accident in July 2005.  Treatment records note that he received physiotherapy for thoracic and lumbar sprain from July 2005 to September 2005.  VA treatment from August 2007 shows that the Veteran complained of chronic low back pain.  He reported going deep sea fishing and developing a back spasm.  

The May 2008 fee basis examiner opined that the Veteran's lumbar spine disability is as likely as not related to treatment received in service because physical activities could have predisposed him to his lumbar spine disability.  There is no indication that the May 2008 fee basis examiner reviewed the Veteran's claim file.  Furthermore, the examiner did not provide a detailed rationale.  As such, the opinion does not have a high probative value.

A July 2008 VA examiner opined that the Veteran's back problems were not connected with his military service.  The Board previously found that etiology opinion to be inadequate because it did not discuss a June 1993 automobile accident and did not address the Veteran's assertions regarding the nature and frequency of his symptoms, or the possibility of his back complaints being related to a spinal tap that he received in 1993 in conjunction with his surgery for inguinal hernia.  Accordingly, the Board remanded for a new VA examination, which took place in May 2014.

The May 2014 VA examiner opined that the Veteran's back disorder was less likely than not related to his military service.  The examiner reasoned that the Veteran complained of back problems only once during service; he only complained of neck problems following his June 1993 automobile accident; and there is no medical evidence that a spinal tap could cause back symptoms.  In its October 2014 decision, the Board found that this etiology opinion was inadequate because it did not appear to have considered the Veteran's lay statements as to the nature and frequency of his back symptoms.  As such, the Board remanded for an addendum opinion, which was provided in December 2014.  In March 2015, the Board again found that the VA opinion had not shown adequate consideration of the Veteran's lay statements, as requested in the prior remand.  Thus, in March 2015, it remanded for a VA opinion from a different examiner.  

A new VA opinion was provided in June 2015.  The examiner opined that the Veteran's claimed back condition was less likely than not related to service.  The examiner reasoned that there was no evidence of residuals of a back injury in the years following separation from service, that the back pain reported in 2005 was due to a then-recent motor vehicle accident, and that the documented strain in service is not consistent with severe severity or residuals.

Notwithstanding the June 2015 VA opinion, the Board finds that a causal connection between the Veteran's current back disability, diagnosed as degenerative disc disease with moderate stenosis of the lumbar spine, and his back symptoms in service has been established by the lay evidence.  Although the VA examiner provided a negative opinion in this regard, the opinion is less probative than the favorable evidence of record because the examiner did not consider the Veteran's lay statements of continuous symptoms since service, to include his assertion that he had back symptoms prior to the January 2005 motorcycle accident.  The Board finds credible the Veteran's statement of continuous back symptoms since service, especially in light of his separation examination and his report of recurrent back pain.  The Veteran is competent to report a continuity of symptomatology. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  There is nothing in the record to contradict his reports.

Giving the benefit of the doubt to the Veteran, the elements of service connection for a low back disorder are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


